 



Exhibit 10.29
SECONDARY BLOCK TRADE AGREEMENT
October 23, 2007
5,500,000 shares of common stock of Fifth Third Bancorp (FITB)
This agreement dated October 23, 2007 sets out the terms under which UBS
Securities LLC, (“UBS” / “Buyer”) will purchase 5,500,000 shares of common stock
(the “Shares”) of Fifth Third Bancorp (FITB) (the “Issuer”) from The Cincinnati
Insurance Company (“Seller”).

1.   Purchase and sale       Subject to the terms and conditions of this
agreement (the “Agreement”), Seller agrees as legal and beneficial owner to sell
the Shares, free of all liens, charges or other encumbrances and Buyer agrees to
purchase and pay for the Shares at a net price of $29.50 per Share for a total
consideration of $162,250,000 (the “Purchase Price”) together with all
dividends, distributions and other benefits attaching to the Shares as from
October 24, 2007 (the “Trade Date”). The Purchase Price will be reduced by the
amount of any applicable SEC fees payable pursuant to Section 31 of the
Securities Exchange Act of 1934.   2.   Closing

  (a)   On October 29, 2007 or at such other time and/or date as Seller and
Buyer may agree (the “Closing Date”), Buyer shall pay to Seller the Purchase
Price for the Shares by transfer to Seller’s account to be identified in writing
at least [48] hours prior to payment against delivery of the Shares on the
Closing Date. Such delivery shall be effected by crediting the Shares in
registered form to the participant account of UBS Securities LLC at the
Depository Trust and Clearing Corporation (“DTC”), DTC participant number 642.  
  (b)   Seller agrees that it will not, and will ensure that none of its
subsidiaries or associates or holding company will, prior to the expiry of
90 days following the Closing Date, offer, issue, sell or otherwise dispose of
(or announce an intention of doing so) any other shares of the Issuer or any
securities convertible into or exchangeable for or carrying rights to acquire
other shares of the Issuer without the prior written consent of Buyer.     (c)  
Seller undertakes with Buyer that it will bear and pay any stamp or other duties
or taxes on or in connection with the sale and transfer of the Shares to be sold
by Seller and the execution and delivery of this Agreement and any other tax
payable by Seller in connection with the transaction contemplated hereby.

3.   Expenses       Seller and Buyer shall bear their own legal costs (if any)
and all their other out-of-pocket expenses (if any).   4.   Representations and
warranties

  (a)   As a condition of the obligation of Buyer to purchase and pay for the
Shares, Seller represents and warrants to Buyer as follows:

  (i)   that Seller is the holder and sole legal and beneficial owner of the
Shares free from all liens, charges and other encumbrances and that the Shares
rank pari passu in all respects with other outstanding shares of common stock of
the Issuer, including their entitlement to dividends,     (ii)   that Seller has
the power and authority to sell the Shares hereunder and no person has any
conflicting right, contingent or otherwise, to purchase or to be offered for
purchase, the Shares, or any of them,

      Secondary Block Trade Letter Agreement         December 2000

 



--------------------------------------------------------------------------------



 



  (iii)   that the execution, delivery and performance of this Agreement has
been duly authorised by Seller and upon execution and delivery of the Agreement
by the Buyer and the Seller will constitute a legal, valid and binding
obligation of Seller,     (iv)   that the execution, delivery and performance of
this Agreement by Seller will not infringe any law or regulation applicable to
Seller and is not and will not be contrary to the provisions of the
constitutional documents of Seller and will not result in any breach of the
terms of, or constitute a default under, any instrument or agreement to which
Seller is a party or by which it or its property is bound,     (v)   that there
are no restrictions (contractual or otherwise) prohibiting or otherwise
affecting the sale or transfer of the Shares to Buyer, other than those
necessary to ensure compliance with the registration requirements of the U.S.
Securities Act of 1933, as amended, or an exemption therefrom, and no consents
or approvals are required to be obtained in connection with the sale of the
Shares to Buyer and the sale of the Shares to Buyer will not violate or breach
any representation or warranty made by Seller pertaining to the Shares. Seller
has furnished to Buyer a true and complete copy of all agreements, documents and
other instruments relating to the issuance, sale and delivery of the Shares to
Seller.     (vi)   that all consents and approvals of any court, government
department or other regulatory body required by Seller for the offering of the
Shares and the execution, delivery and performance of the terms of this
Agreement have been obtained and are in full force and effect,     (vii)   that
there has been no material adverse change or any development involving a
prospective material adverse change in the condition (financial or otherwise) of
the Issuer and its subsidiaries since the date of the last published accounts,  
  (viii)   that there is no other material information, beyond the information
contained in the latest published Annual Report of the Issuer or any other
public information including interim results and press releases which is
necessary to enable investors and their investment advisers to make an informed
assessment of the assets and liabilities, financial position, profits and losses
and prospects of the Issuer and its subsidiaries, and     (ix)   the
representations and warranties of Seller set forth in Seller’s representation
letter (in form similar to the form attached as Exhibit A titled, “Seller’s
Representation Letter”), dated on or about the date hereof, to Buyer are true
and correct.

  (b)   Seller covenants with Buyer that it will keep Buyer indemnified against
any losses, liabilities, costs, claims, actions and demands (including any
expenses arising in connection therewith) which it may incur, or which may be
made against it as a result of or in relation to any actual or alleged
misrepresentation in or breach of any of the above representations and
warranties and will reimburse Buyer for all costs, charges and expenses which it
may pay or incur in connection with investigating, disputing or defending any
such action or claim.     (c)   The above representations, warranties and
indemnity shall continue in full force and effect notwithstanding any
investigation by or on behalf of Buyer or completion of this Agreement.

6.   Conditions to Closing       The obligations of Buyer hereunder shall be
subject, in its discretion, to the condition that all representations and
warranties and other statements of Seller herein are, and as of the Closing Date
will be, true, complete and accurate.

      Secondary Block Trade Letter Agreement         December 2000

 



--------------------------------------------------------------------------------



 



7.   Law and jurisdiction       This Agreement is governed by the laws of the
State of New York as applied to contracts to be performed wholly within the
State of New York. Each party hereto irrevocably submits to the extent permitted
under applicable law to the non-exclusive jurisdiction of the federal and state
courts located in the Borough of Manhattan, State of New York. Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to this
Agreement. Each party certifies (i) that no representative, agent or attorney of
the other party has represented, expressly or otherwise, that such other party
would not seek to enforce the foregoing waiver in the event of any such suit,
action or proceeding and (ii) acknowledges that it and the other party have
entered into this Agreement, in reliance on, among other things, the mutual
waivers and certifications in this Section.   8.   Notices       Any notice or
notification in any form to be given by the Buyer is to be sent by facsimile,
addressed to the Seller and using the following address and facsimile number:

Martin F. Hollenbeck
Vice President, Investment Department
The Cincinnati Insurance Company
6200 S. Gilmore Road
Fairfield, Ohio 45014
Telephone: (513) 870-2634
Fax: (513) 870-0609

    Any such notice shall take effect at the time of dispatch.   9.  
Miscellaneous

  (a)   Time shall be of the essence of this Agreement.     (b)   The heading to
each Clause is included for convenience only and shall not affect the
construction of this Agreement.     (c)   In the event any provision of this
Agreement is found to be or becomes invalid or unenforceable, no other provision
of this Agreement shall thereby be affected and the Agreement shall remain valid
and enforceable in respect of all remaining provisions, and any invalid or
unenforceable provision will be deemed to be replaced by a provision which as
nearly as possible accomplishes the commercial purpose of the original.

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof. Upon acceptance by you this Agreement and
such acceptance shall constitute a binding agreement between Buyer and Seller.
Yours faithfully
UBS Securities LLC
                                                                        
                                                            
Agreed to and accepted by Seller:
                                                            
The Cincinnati Insurance Company
By: Kenneth W. Stecher
Title: Chief Financial Officer and Treasurer

      Secondary Block Trade Letter Agreement         December 2000

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SELLER’S REPRESENTATION LETTER

             
To:
  UBS Securities LLC   To:   Fifth Third Bancorp
 
  677 Washington Blvd       38 Fountain Square Plaza
 
  Stamford CT 06901       MD10AT76
 
  Attn: Restricted Securities, ERM       Cincinnati, OH 45202
 
  Facsimile: 203 719 7031       Attn: Paul Reynolds, Esq., General Counsel
 
          Facsimile: 513 534 6757

In conjunction with the order to sell 5,500,000 shares of common stock (“the
Shares”) of Fifth Third Bancorp (the “Issuer”) through you as broker or dealer
for The Cincinnati Insurance Company’s (“Seller’s”) account in the manner
permitted by Rule 144 (the “Rule”) under the Securities Act of 1933, Seller
represents and warrants to you as follows:

1.   During the three months prior to the date of this letter, no shares of the
Issuer have been sold by Seller and by any person whose sales must be aggregated
with Seller as provided in paragraphs (a) and (e) of the Rule (“Aggregated
Persons”). Neither Seller nor, to the best of Seller’s knowledge, any person
whose sales must be aggregated with Seller’s, intend to sell any additional
shares within the next three calendar months.   2.   Seller, on a consolidated
basis with its parent and subsidiary companies is an affiliate of the Issuer.  
3.   The number of shares which Seller orders you to sell as broker or dealer
for Seller’s account, combined with (i) the number of shares which Aggregated
Persons have ordered you to sell and (ii) the number of shares set forth in
paragraph (1) above, does not exceed the greater of:

  a.   1% of the outstanding shares of the security, as shown by the most recent
report or statement published by the Issuer, or     b.   if the security is
listed on a national securities exchange and/or NASDAQ, the average weekly
volume of trading on all such securities exchanges and/or NASDAQ during the four
calendar weeks preceding Seller’s filing of the Form 144 Notice with the
Securities and Exchange Commission (“SEC”).

4.   The Issuer has filed the required periodic reports with the SEC as
described in Rule 144(c)(1) under the Act. If Seller relies on written advice
from the Issuer, Seller attaches a copy hereto. Seller is not aware of any
material adverse information concerning the Issuer that has not been publicly
disclosed.   5.   If the Shares are “restricted securities” as defined in
paragraph (a)(3) of the Rule, Seller confirms that Seller has been the
beneficial owner for a period of at least one year as provided in paragraph
(d) of the Rule.   6.   a) Seller has not solicited or arranged for the
solicitation of any orders to buy in anticipation of or in connection with
Seller’s proposed sale.

  b)   Seller has made no payment to any other person in connection with your
execution of Seller’s order.     c)   Seller has not agreed to act in concert
with any other person in connection with Seller’s proposed sale, except for such
other stockholders of the Issuer as are parties to a letter agreement with you
related thereto dated this date.

7.   Seller shall file notices on Form 144 with the SEC and any applicable
exchange as required by paragraph (h) of the Rule.   8.   It is Seller’s bona
fide intention to sell the Shares within a reasonable time after the filing of
Form 144 or receipt of the sell order, or both. If the Shares have not been sold
within 90 days of such date, Seller understands a new filing will be required.  
9.   Pursuant to the exemption from registration provided by paragraph (e)(1) of
the Rule, no registration of the Shares is required for their offer and sale in
the manner contemplated.   10.   Seller understands that the payment of the
proceeds of the sale will be delayed until the Shares are transferred and
delivered free of restriction into UBS Securities LLC’s participant account at
the Depository Trust and Clearing Corporation (“DTC”), DTC participant number
642.

Seller agrees to notify UBS Securities LLC immediately if any of the above
representations become inaccurate before this sale is completed.
Very truly yours,

         
 
       
The Cincinnati Insurance Company
  October 23, 2007    
By: Kenneth W. Stecher
       
Title: Chief Financial Officer and Treasurer
       

      Secondary Block Trade Letter Agreement         December 2000

 